                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

ARTERIA BIBBS,                                         )
                                                       )
                Petitioner,                            )
                                                       )
v.                                                     )              No.:        1:16-CV-382-CLC
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                Respondent.                            )

                                          MEMORANDUM

            Federal inmate Arteria Bibbs has filed a motion to vacate, set aside, or correct sentence

     pursuant to 28 U.S.C. § 2255. Respondent has filed a response in opposition to the motion, to

     which Bibbs has replied. Having considered the pleadings and the record, along with the relevant

     law, the Court finds that it is unnecessary to hold an evidentiary hearing1 or delay ruling, and

     Bibbs’ § 2255 motion will be denied.

     I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

            Bibbs pleaded guilty to one count of possessing crack cocaine with intent to distribute on

     September 21, 2000 (Doc. 14 in No. 1:00-CR-84). He was designated a career offender under

     United States Sentencing Guideline (“Guideline(s)”) § 4B1.1 based on two predicate convictions:

     (1) a 1994 Tennessee conviction for felonious reckless endangerment; and (2) a 1994 Tennessee

     conviction for attempted possession of cocaine for resale (Doc. 3 at 1). He was sentenced on




            1
              An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
     conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
     prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
     Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
     conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
     v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
February 9, 2001, under a pre-Booker2 Guidelines scheme, to serve 262 months of incarceration

(Doc. 17 in No. 1:00-CR-84). His conviction and sentence were affirmed on appeal. United States

v. Bibbs, 23 F. App’x 502 (6th Cir. 2001), cert. denied, Bibbs v. United States, 535 U.S. 1087

(2002).

          Thereafter, Bibbs filed several unsuccessful motions seeking to vacate or reduce his

sentence (See Docs. 28, 30, 31, 32-37, 38, 39-41, 46 in No. 1:00-CR-84). In 2016, Bibbs sought

and obtained permission from the Sixth Circuit to file the instant successive petition based upon

the Supreme Court’s ruling in Johnson v. United States, which found the “residual clause” of the

Armed Career Criminal Act unconstitutionally vague (Doc. 43, 44, 47-49 in No. 1:00-CR-84).

Johnson, 135 S. Ct. 2251, 2563 (2015). The Sixth Circuit directed this Court to hold the motion

in abeyance pending the Supreme Court’s decision in Beckles v. United States, 137 S. Ct. 886

(2017) (Doc. 47 in No. 1:00-CR-84). After Beckles was decided, the Government responded to

the motion, as supplemented by Bibbs (Docs. 2, 3, 5). Bibbs also filed a reply to the Government’s

response (Doc. 6). In October 2018, Bibbs filed a motion to defer ruling on the instant § 2255

motion until the Supreme Court resolved the petition for certiorari in Raybon v. United States, 867

F.3d 625 (6th Cir. 2017), cert. denied, 138 S. Ct. 2261 (2018) (Doc. 7). Raybon now having been

concluded, this matter is ripe for review.

II.       LEGAL STANDARD

          After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).


          2
        In United States v. Booker, 543 U.S. 220, 245 (2005), the Supreme Court determined the
Guidelines to be advisory.
                                                  2
Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       In the instant § 2255 motion, Bibbs argues that the residual clause of § 4B1.2 is identical

to the one held unconstitutional in Johnson, and therefore, his convictions are no longer career-

offender predicates. See Johnson v. United States, 135 S. Ct. 2551 (2015); see also Welch v. United

States, 136 S. Ct. 1257, 1268 (2016) (applying Johnson rule retroactively). In Beckles v. United

States, 137 S. Ct. 886, 892-94 (2017), the Supreme Court held that the advisory sentencing

Guidelines are not subject to vagueness challenges under the Due Process Clause. Beckles, 137 S.

Ct. at 892-94. Bibbs, however, argues that Beckles does not foreclose his claim, as he was

sentenced under the mandatory Guidelines. See United States v. Booker, 543 U.S. 220, 245 (2005)

(rendering Guidelines advisory).

       Bibbs argument, however, is foreclosed by Sixth Circuit precedent. In Raybon v. United

States, the Sixth Circuit determined that Johnson did not recognize a “right not to be sentenced as

[a] career offender[] under the residual clause of the mandatory Sentencing Guidelines.” Raybon

v. United States, 867 F.3d 625, 631 (6th Cir. 2017), cert. denied, 138 S. Ct. 2661 (2018); see also

Chambers v. United States, No. 18-3298, 2019 WL 852295, at *1 (6th Cir. Feb. 21, 2019)

(“Johnson’s holding does not extend to those sentenced under the Guidelines’ residual clause in

the pre-Booker era.”). Therefore, Bibbs is not entitled to relief, and his motion will be denied.

IV.    CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

                                                 3
Section 2255 Proceedings for the United States District Courts. Bibbs must obtain a COA before

he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

V.      CONCLUSION

        For the reasons stated herein, Bibbs has failed to establish any basis upon which § 2255

relief could be granted, and his § 2255 motion (Doc. 2) will be DENIED. Bibbs’ motion to defer

ruling (Doc. 7) will be DISMISSED as moot. A COA from the denial of his § 2255 motion will

be DENIED.

        An Order Will Enter.


                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
